     Case 2:20-cv-00385-DGC-CDB Document 133 Filed 03/11/21 Page 1 of 13




 1                                                                                        KAB

 2    WO
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9     Cole Joseph Spencer,                          No. CV 20-00385-PHX-DGC (CDB)
10                           Plaintiff,
11     v.                                            ORDER
12
       Aaron Pew, et al.,
13
                             Defendants.
14
15           Plaintiff Cole Joseph Spencer, who is confined in the Arizona State Prison
16    Complex-Yuma, brought this pro se civil rights action pursuant to 42 U.S.C. § 1983.
17    (Doc. 6.) Pending before the Court are: (1) a Motion for Summary Judgment on Behalf of
18    Defendants Aaron Pew and Jacob Rozema (Doc. 55), which Plaintiff opposes (Doc. 116),
19    and (2) Defendants Shall and Macklin’s Motion for Summary Judgment (Doc. 106), which
20    Plaintiff opposes (Doc. 127).1
21    I.     Background
22           In his First Amended Complaint, Plaintiff alleged as follows. On March 21, 2018
23    at 5:20 p.m., Plaintiff was pulled over by Mesa Police Officers Rozema and Pew. The
24    officers, “without any provocation,” proceeded to punch, kick, knee, strangle, and tase
25    Plaintiff. (Doc. 6 at 5.) During the incident, Maricopa County Sheriff’s Deputies Shall
26
27
             1
              The Court provided notice to Plaintiff pursuant to Rand v. Rowland, 154 F.3d 952,
28    962 (9th Cir. 1998) (en banc), regarding the requirements of both responses. (Doc. 58,
      110.)
     Case 2:20-cv-00385-DGC-CDB Document 133 Filed 03/11/21 Page 2 of 13




 1    and Macklin responded and “aided and assist[ed] Pew and Rozema in the beating.” (Id. at
 2    8.) As a result, Plaintiff sustained a fractured orbital bone, fractured nose, lacerated nose,
 3    bruised vertebrae, swollen and sprained wrist, and numerous abrasions to his face, and he
 4    experiences ongoing vision problems. (Id. at 11.)
 5           On screening under 28 U.S.C. § 1915A(a), the Court determined that Plaintiff stated
 6    Fourth Amendment excessive force claims against Pew, Rozema, Shall, and Macklin.
 7    (Doc. 9.) The Court dismissed the remaining claims and Defendants. (Id.)
 8           All Defendants now seek summary judgment on the grounds that they did not violate
 9    Plaintiff’s Fourth Amendment rights and that they are entitled to qualified immunity.
10    II.    Legal Standards
11           A.     Summary Judgment
12           A court must grant summary judgment “if the movant shows that there is no genuine
13    dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
14    Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
15    movant bears the initial responsibility of presenting the basis for its motion and identifying
16    those portions of the record, together with affidavits, if any, that it believes demonstrate
17    the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
18           If the movant fails to carry its initial burden of production, the nonmovant need not
19    produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
20    1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
21    to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
22    contention is material (a fact that might affect the outcome of the suit under the governing
23    law), and that the dispute is genuine (the evidence must be sufficient for a reasonable jury
24    to return a verdict for the nonmovant). Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248,
25    250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th Cir. 1995).
26    The nonmovant need not establish a material issue of fact conclusively in its favor, First
27    Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968), but it must “come
28    forward with specific facts showing that there is a genuine issue for trial,” Matsushita Elec.



                                                  -2-
     Case 2:20-cv-00385-DGC-CDB Document 133 Filed 03/11/21 Page 3 of 13




 1    Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal citation omitted);
 2    Fed. R. Civ. P. 56(c)(1).
 3           At summary judgment, the judge’s function is not to weigh the evidence and
 4    determine the truth, but to determine whether there is a genuine issue for trial. Anderson,
 5    477 U.S. at 249. The court must believe the nonmovant’s evidence and draw all inferences
 6    in the nonmovant’s favor. Id. at 255. The court must consider only the cited materials, but
 7    it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
 8           B.     Qualified Immunity
 9           Government officials enjoy qualified immunity from civil damages unless their
10    conduct violates “clearly established statutory or constitutional rights of which a reasonable
11    person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In deciding
12    if qualified immunity applies, a court must determine: (1) whether the facts alleged show
13    the defendant’s conduct violated a constitutional right; and (2) whether that right was
14    clearly established at the time of the violation. Pearson v. Callahan, 555 U.S. 223, 230-
15    32, 235-36 (2009) (courts may address either prong first depending on the circumstances
16    in the particular case). The qualified immunity inquiry “must be undertaken in light of the
17    specific context of the case, not as a broad general proposition.” Saucier, 533 U.S. at 201.
18           C.     Fourth Amendment Excessive Force
19           “[A]ll claims that law enforcement officers have used excessive force—deadly or
20    not—in the course of an arrest, investigatory stop, or other ‘seizure’ of a free citizen should
21    be analyzed under the Fourth Amendment and its ‘reasonableness’ standard, rather than
22    under a ‘substantive due process’ approach.” Graham v. Connor, 490 U.S. 386, 395
23    (1989).
24           Under the Fourth Amendment reasonableness standard, a court considers certain
25    objective factors and does not consider the defendant officer’s intent or motivation. See
26    id. at 397, 399 (“subjective concepts like ‘malice’ and ‘sadism’ have no proper place in
27    [this] inquiry”). Further, the reasonableness of the use of force “must be judged from the
28    perspective of a reasonable officer at the scene, rather than with the 20/20 vision of



                                                   -3-
     Case 2:20-cv-00385-DGC-CDB Document 133 Filed 03/11/21 Page 4 of 13




 1    hindsight.” Id. at 396. When determining whether the totality of the circumstances justifies
 2    the degree of force, the court must consider “the facts and circumstances of each particular
 3    case, including the severity of the crime at issue [and] whether the suspect poses an
 4    immediate threat to the safety of the officers or others.” Id. The inquiry is “whether the
 5    officers’ actions are ‘objectively reasonable’ in light of the facts and circumstances
 6    confronting them, without regard to their underlying intent or motivation.” Id. at 397
 7    (citations omitted).
 8    III.   Pew and Rozema
 9           Defendants Pew and Rozema argue that they are entitled to qualified immunity
10    because Plaintiff, while high on mind-altering drugs, was physically fighting with officers
11    to avoid being arrested for a serious crime and there is no clearly established law
12    demonstrating that officers are not permitted to use force in such a situation.
13           A.     Facts
14           Officer Pew and Officer Rozema were employed by the Mesa Police Department.
15    (Doc. 56 ¶ 2; Doc. 119 ¶ 2.) On March 21, 2018, they pulled over a vehicle for making an
16    unsafe and illegal traffic maneuver. (Doc. 56 ¶ 3; Doc. 119 ¶ 3.) The driver pulled out of
17    a driveway in front of the officers’ squad car, and Officer Pew had to slam on his brakes to
18    avoid hitting the vehicle. (Doc. 56 ¶ 3; Doc. 119 ¶ 3.) Plaintiff was the front-seat
19    passenger. (Doc. 56 ¶ 4; Doc. 119 ¶ 4.) While speaking with the occupants of the vehicle,
20    Officer Pew noticed that Plaintiff appeared to be extremely nervous. (Doc. 56 ¶ 5.)
21    Plaintiff was heavily sweating and seemed to be looking to a nearby residential area, and
22    Pew thought Plaintiff might be looking for a potential escape route. (Id.) Plaintiff admits
23    that he was nervous because he thought that Mesa Police Officers had a bad reputation and
24    he was intimidated by them. (Doc. 118-2 ¶¶ 5-6.)
25           Officer Rozema asked Plaintiff to identify himself. (Doc. 56 ¶ 6; Doc. 119 ¶ 6.)
26    Plaintiff identified himself as “Kenneth Cory.” (Doc. 56 ¶ 7; Doc. 119 ¶ 7.) An onsite
27    records check revealed that Plaintiff was lying about his identity, and it was later revealed
28    that he was Cole Joseph Spencer. (Doc. 56 ¶ 8; Doc. 119 ¶ 8.) Realizing that Plaintiff had



                                                  -4-
     Case 2:20-cv-00385-DGC-CDB Document 133 Filed 03/11/21 Page 5 of 13




 1    given him a false name, Officer Rozema asked Plaintiff to exit the vehicle. (Doc. 56 ¶ 9;
 2    Doc. 119 ¶ 9.)
 3           Officer Rozema informed Plaintiff that he was being placed under arrest for “false
 4    reporting” in violation of Arizona law. (Doc. 56 ¶ 10.) Plaintiff asserts that Rozema did
 5    not tell him the reason he was under arrest and that Rozema indicated that he knew Plaintiff
 6    had given him a false name. (Doc. 119 ¶ 10.)
 7           Defendants assert that when Officer Rozema attempted to handcuff Plaintiff,
 8    Plaintiff quickly turned around, shoved Officer Rozema in the chest, and began to run away
 9    from the scene. (Doc. 56 ¶ 11.) Plaintiff asserts that he put his hands behind his back, but
10    when Rozema said his real name, he “panicked” and “pushed Rozema with his left shoulder
11    to create space between the two of them.” (Doc. 119 ¶ 11.)
12           Officer Rozema asserts that he quickly caught up to Plaintiff and tackled him to the
13    ground. (Doc. 56 ¶ 12.) Plaintiff asserts that he only created space and “did not run,” so
14    there was no need to catch up with him. (Doc. 119 ¶ 12.) Defendants assert that Plaintiff
15    then flipped over onto his back and swung his fist at Officer Rozema’s face several times
16    and attempted to throw Officer Rozema off him. (Doc. 56 ¶ 13.) Plaintiff denies that he
17    attempted to punch Officer Rozema. (Doc. 119 ¶ 13.)
18           Officer Pew then ran around the vehicle to assist Officer Rozema, leaving the
19    vehicle’s driver unsupervised. (Doc. 56 ¶ 14; Doc. 119 ¶ 14.) Officer Pew struck Plaintiff
20    in the head in an attempt to subdue him, but this strike had no effect. (Doc. 56 ¶ 15.)
21    Plaintiff asserts that Pew “delivered three kicks to [Plaintiff’s] face and shoulder.”
22    (Doc. 119 ¶ 15.)
23           Defendants assert that they proceeded to wrestle with Plaintiff, attempting to get
24    him in handcuffs, but Plaintiff continued to actively resist and fight with the officers.
25    (Doc. 56 ¶ 16.) Plaintiff asserts that after he initially shoved Rozema, he was not resisting
26    or fighting. (Doc. 119 ¶ 16.) Defendants assert that they repeatedly ordered Plaintiff to
27    “give up his hands,” but Plaintiff continued fighting to avoid being arrested. (Doc. 56
28    ¶ 16.) Plaintiff asserts that he told the officers that he could not give up his hands because



                                                  -5-
     Case 2:20-cv-00385-DGC-CDB Document 133 Filed 03/11/21 Page 6 of 13




 1    he had been tased four times and his hands and body were “locked up due to neuro-
 2    muscular incapacitation.” (Doc. 119 ¶ 16.)
 3           Defendants assert that after wrestling with Plaintiff for roughly a minute, Officer
 4    Pew again struck Plaintiff in the head, attempting to momentarily daze him so he could be
 5    handcuffed. (Doc. 56 ¶ 17.) Defendants assert that Plaintiff was again unphased and
 6    continued to aggressively fight with the officers. (Id.) Plaintiff asserts that he was not
 7    fighting and was screaming in extreme distress. (Doc. 119 ¶ 17.)
 8           Defendants assert that Officer Pew then tased Plaintiff in “probe” mode, hoping the
 9    electric shock would subdue Plaintiff for a moment so that he could be handcuffed.
10    (Doc. 56 ¶ 18.) Plaintiff asserts that he was tased four times for a total of 19 seconds.
11    (Doc. 119 ¶ 18.) Defendants assert that the initial taser shock had no effect on Plaintiff.
12    (Doc. 56 ¶ 19.) Defendants assert that Plaintiff grabbed the taser’s probes, ripped them off
13    his body, threw them to the side, and continued wrestling with the officers. (Doc. 56 ¶ 20.)
14    Plaintiff disputes this. (Doc. 119 ¶ 20.) Defendants assert that Pew then tased Plaintiff
15    approximately three more times in “drive-stun” mode, but these shocks again had no
16    discernable effect on Plaintiff and he continued to fight. (Doc. 56 ¶ 21.) Plaintiff asserts
17    that the taser was not in “drive-stun” mode and that he was not fighting. (Doc. 119 ¶ 21.)
18           Around this time, two Maricopa County Sheriff’s deputies arrived on the scene to
19    assist Officers Pew and Rozema. (Doc. 56 ¶ 22.) Plaintiff asserts that the deputies arrived
20    before this. (Doc. 119 ¶ 21.) One of the deputies (Defendant Macklin) helped Officers
21    Pew and Rozema detain Plaintiff, while the other (Defendant Shall) kept an eye on the
22    vehicle’s driver. (Doc. 56 ¶ 22.)
23           After approximately three-and-a-half minutes of wrestling with Plaintiff, the three
24    officers were able to handcuff him. (Doc. 56 ¶ 23; Doc. 119 ¶ 23.) Both Officers Pew and
25    Rozema were physically exhausted after this fight. (Doc. 56 ¶ 24; Doc. 119 ¶ 24.)
26           Given their experience in law enforcement, Defendants Pew and Rozema believed
27    that Plaintiff was under the influence of powerful drugs because he had an extremely high
28    pain tolerance and what seemed like superhuman strength. (Doc. 56 ¶ 25; Doc. 119 ¶ 25.)



                                                 -6-
     Case 2:20-cv-00385-DGC-CDB Document 133 Filed 03/11/21 Page 7 of 13




 1    It was later determined that Plaintiff was under the influence of methamphetamine and
 2    dimethyltryptamine (DMT). (Doc. 56 ¶ 26.) Officer Rozema asserts that Plaintiff later
 3    admitted he had smoked DMT about four minutes before this incident, which made him
 4    completely “out of it” (Doc. 56 ¶ 27), and that methamphetamine and heroin were later
 5    found in Plaintiff’s backpack (Doc. 119 ¶ 28). Plaintiff asserts that he was not on drugs
 6    and never admitted to being on drugs (Doc. 119 ¶¶ 25-27), and that the backpack was not
 7    his (Doc. 119 ¶ 28). 2
 8           Plaintiff subsequently pleaded guilty to second-degree burglary, third-degree
 9    burglary, and aggravated assault. (Doc. 56 ¶ 28; Doc. 119 ¶ 28.)3
10
             2
11              Plaintiff submits medical records indicating that he told the emergency room
      doctor that he was “altered on a drug called DMT.” (Doc. 118-12 at 2.) The report from
12    the Mesa Fire Department also states “Pt was A&Ox4 answering questions and admitting
13    to Methamphetamines. . . .” (Doc. 118-22.) The medical records indicate that Plaintiff’s
      last substance use was methamphetamine and DMT on March 21, 2018. (Doc. 118-12 at
14    5.) Many of Plaintiff’s medical records note “altered mental status” and “polysubstance
15    abuse.” (See generally Doc. 118-12; Doc. 118-32.) A nursing note two days after the
      incident indicates that Plaintiff presented with palpitations and concern of opiate
16    withdrawal. (Doc. 118-32 at 2.) During his criminal sentencing on the assault charge,
      Plaintiff’s attorney stated “It is clear that [Plaintiff] has a substance abuse issue and
17
      unfortunately, finds himself here.” (Doc. 56-3 at 7.) The medical records reveal that
18    multiple doctors noted that Plaintiff was on drugs at the time of the event, had an altered
      mental status, and had a history of drug abuse, including reporting that he currently abused
19
      drugs. The medical records also indicate that a drug screen was ordered.
20
              Plaintiff asserts that he never told the fire department or doctors he was taking drugs,
21    and that the police officers falsely reported this fact to the EMTs and hospital. But this
22    claim is directly contradicted by medical records stating that Plaintiff himself revealed his
      drug use. Plaintiff does not produce any evidence other than his own statement to support
23    his claim, and he has not included the hospital’s toxicology screen in the documents he has
      provided. Given the overwhelming evidence of his drug use at the time of the incident, the
24
      Court finds that Plaintiff’s bare claim to the contrary is not sufficient to create an issue of
25    fact. As the Ninth Circuit has noted, “a conclusory, self-serving affidavit, lacking detailed
      facts and any supporting evidence, is insufficient to create a genuine issue of material fact.”
26
      Nilsson v. City of Mesa, 503 F.3d 947, 952 n.2 (9th Cir. 2007).
27           3
                The factual basis underlying the aggravated assault plea was that on March 21,
28    2018 Plaintiff “pushed the [police officer] and made a movement.” (Doc. 118-8 at 14.)
      Plaintiff admitted that as a result of the assault, the police officer sustained injuries to his

                                                   -7-
     Case 2:20-cv-00385-DGC-CDB Document 133 Filed 03/11/21 Page 8 of 13




 1           B.      Discussion
 2                   1.     Constitutional Violation
 3                          i.      The Severity of the Crime at Issue
 4           Defendants assert that although Plaintiff was initially arrested for a relatively minor
 5    crime (false reporting), once he shoved and struck Officer Rozema he was being arrested
 6    for aggravated assault and resisting arrest, which are serious felonies justifying the use of
 7    physical force to restrain Plaintiff. There is no dispute that Plaintiff resisted arrest, and that
 8    he later pleaded guilty to aggravated assault based on this resistance. Accordingly, this
 9    factor weighs in favor of Defendants.
10                         ii.    Whether Plaintiff Posed an Immediate Threat to the Safety
                                  of the Officers or Others
11
             “The most important Graham factor is whether the suspect posed an immediate
12
      threat to anyone’s safety.” S.R. Nehad v. Browder, 929 F.3d 1125, 1132-33 (9th Cir. 2019).
13
      Defendants argue that Plaintiff, as the initial aggressor, struck Officer Rozema in the face
14
      and proceeded to wrestle and fight the officers for roughly three-and-a-half minutes.
15
      Plaintiff contends that after he was on the ground he was not resisting. Plaintiff’s assertion
16
      is plainly contradicted by the video evidence. The video of the incident shows that Plaintiff
17
      was struggling and refusing to submit both of his hands to be handcuffed despite the
18
      Officers repeated orders to allow them to handcuff him. Although Plaintiff argues that his
19
      actions were “involuntary” because he could not move his arm, this is not supported by the
20
      video. The video shows three large officers straining to get Plaintiff into a position where
21
      he could be successfully handcuffed, that Plaintiff is repeatedly not complying with the
22
      officer’s orders, and that he is struggling against them. In short, the evidence shows that
23
      Plaintiff resisted the officers’ attempts to handcuff him. Scott v. Harris, 550 U.S. 372, 380-
24
      81 (2007) (when opposing parties tell two different stories, “one of which is blatantly
25
      contradicted by the record, so that no reasonable jury could believe it, a court should not
26
      adopt that version of the facts” in ruling on summary judgment).
27
28    hip and also multiple abrasions and cuts. (Id. at 15.) The factual basis applies to the
      moments before Plaintiff was tackled to the ground.

                                                    -8-
     Case 2:20-cv-00385-DGC-CDB Document 133 Filed 03/11/21 Page 9 of 13




 1           The video also shows that the officers used a significant degree of force in order to
 2    gain Plaintiff’s compliance, including tasing Plaintiff several times, putting him a
 3    chokehold, slamming his head into gravel, and delivering blows to his head. Defendants
 4    assert that Plaintiff displayed a great amount of strength and his resistance posed a threat
 5    to the officers’ safety.
 6           Given the number of officers who were present and the amount of force used, the
 7    court cannot conclude as an undisputed fact that Plaintiff posed an immediate threat to
 8    safety that justified the force used. This is a factual issue for trial.
 9                          iii.    Whether Plaintiff was Actively Resisting Arrest or
                                    Attempting to Evade Arrest by Flight
10
             Defendants assert that Plaintiff struck the arresting officer and began to run toward
11
      the nearby residential area, and, because of his drug use, was extremely difficult to detain.
12
      The evidence shows that Plaintiff actively resisted arrest, continued to struggle with the
13
      officers as they attempted to handcuff him, and did not comply with the officers’ orders.
14
      This factor favors Defendants.
15
                     2.     Clearly Established Law
16
             Defendants next argue that the law was not clearly established that they could not
17
      use the force they used on Plaintiff.
18
             The plaintiff has the burden to show that the right was clearly established at the time
19
      of the alleged violation. Sorrels v. McKee, 290 F.3d 965, 969 (9th Cir. 2002); Romero v.
20
      Kitsap Cnty., 931 F.2d 624, 627 (9th Cir. 1991). For qualified immunity purposes, “the
21
      contours of the right must be sufficiently clear that at the time the allegedly unlawful act is
22
      [under]taken, a reasonable official would understand that what he is doing violates that
23
      right,” and “in the light of pre-existing law the unlawfulness must be apparent.” Mendoza
24
      v. Block, 27 F.3d 1357, 1361 (9th Cir. 1994) (quotations omitted). Regardless of whether
25
      the constitutional violation occurred, the officer should prevail if the right asserted by the
26
      plaintiff was not “clearly established” or the officer could have reasonably believed that
27
      his particular conduct was lawful. Romero, 931 F.2d at 627.
28



                                                    -9-
     Case 2:20-cv-00385-DGC-CDB Document 133 Filed 03/11/21 Page 10 of 13




 1            “Qualified immunity gives government officials breathing room to make reasonable
 2     but mistaken judgments about open legal questions. When properly applied, it protects all
 3     but the plainly incompetent or those who knowingly violate the law.” Ashcroft v. al-Kidd,
 4     563 U.S. 731, 743 (2011) (citation omitted). The purpose of qualified immunity is “to
 5     recognize that holding officials liable for reasonable mistakes might unnecessarily paralyze
 6     their ability to make difficult decisions in challenging situations, thus disrupting the
 7     effective performance of their public duties.” Mueller v. Auker, 576 F.3d 979, 993 (9th
 8     Cir. 2009).
 9            Defendants argue that the law did not clearly indicate that they could not use the
10     force they used, and that several cases found officers justified in using serious force when
11     suspects were intoxicated, belligerent, uncooperative, flight-prone, and physically
12     aggressive towards arresting officers. The Court agrees that it is not clearly established
13     that officers cannot use significant force when an arrestee actively resists arrest, shows
14     unusual strength, and refuses to submit to handcuffing despite multiple orders to do so. See
15     Mattos v. Agarano, 661 F.3d 443, 445-46 (9th Cir. 2011) (en banc) (officers entitled to
16     qualified immunity where they tased a pregnant woman who committed minor offenses
17     three times over the course of less than one minute because she did not immediately comply
18     with their orders, even though the woman posed no threat to the officers, did not try to
19     evade arrest or flee, and there were no other exigent circumstances; reasoning that not every
20     reasonable official would have understood that the use of the taser in such circumstances
21     was beyond debate); Kisela v. Hughes, __U.S. ___, 138 S.Ct. 1148, 1152 (2018) (clearly
22     established rights should not be defined at a high level of generality and qualified immunity
23     protects all but the plainly incompetent or those who knowingly violate the law) (citations
24     omitted). Plaintiff cites no cases discussing the permissible degree of force allowed in
25     attempting to gain a resisting arrestee’s compliance with the application of handcuffs.4
26
27
28
              4
               The Court finds the Ninth Circuit’s recent decision in Rice v. Morehouse, No. 18-
       35459, 2021 WL 853301 (9th Cir. Mar. 8, 2021), to be distinguishable. Plaintiff in this
       case was not engaged in “mere passive resistance.” Id. at *9.

                                                  - 10 -
     Case 2:20-cv-00385-DGC-CDB Document 133 Filed 03/11/21 Page 11 of 13




 1            The Court finds that Defendants Rozema and Pew are entitled to qualified immunity
 2     from the excessive force claims.
 3     IV.    Macklin and Shall’s Motion for Summary Judgment5
 4            A.     Facts
 5            On Wednesday, March 21, 2018, Deputy Shall was traveling east on Broadway
 6     Road approaching the Loop 202 interchange when he observed a traffic stop being
 7     conducted by the Mesa Police Department. (Doc. 107 ¶ 1.) Deputy Shall observed that
 8     there were 2 Mesa officers in full uniform, one on each side of the vehicle. (Id. ¶ 2.)
 9     Deputy Shall asserts that as he passed the vehicle, which was stopped on the north side of
10     the roadway facing west, he observed the passenger of the car jump out and run. (Id. ¶ 3.)
11     The two officers gave chase. (Doc. 107 ¶ 4.) Plaintiff disputes that Shall witnessed this.
12     (Doc. 129 ¶ 3.)
13            Deputy Shall made a u-turn and returned to where the car was stopped. (Id. ¶ 4.)
14     He exited his vehicle and observed both officers on the ground with a suspect who was
15     actively resisting their efforts to place him in custody. (Id. ¶¶ 5-6.) Plaintiff disputes that
16     he was resisting. (Doc. 129 ¶ 6.) One of the Mesa officers called out to Deputy Shall
17     asking him to keep an eye on the driver who was still seated behind the wheel of the stopped
18     car. (Doc. 107 ¶ 7.)
19            Deputy Macklin arrived on scene and began to assist the two Mesa officers in
20     gaining control of Plaintiff, who continued to struggle. (Id. ¶ 8.) Deputy Macklin held
21     Plaintiff’s legs down while the Mesa officers applied leg chains. (Id. ¶ 9.) Deputy Macklin
22     did not deploy his Taser at any time during this interaction. (Id. ¶ 10.) Deputy Shall did
23     not deploy his Taser. (Id.)
24            Deputies Shall and Macklin observed the Mesa officers use only standard tactical
25     maneuvers to gain control of Plaintiff. (Id. ¶¶ 11-12.) Plaintiff disputes that the Mesa
26
27            5
               Plaintiff filed a Motion to Clarify Exhibits (Doc. 131) discussing how he organized
28     his exhibits in his Response to this Motion for Summary Judgment. Because Plaintiff does
       not seek any action from the Court in the “Motion,” the Motion will be denied as moot.

                                                   - 11 -
     Case 2:20-cv-00385-DGC-CDB Document 133 Filed 03/11/21 Page 12 of 13




 1     officers used only standard tactical maneuvers. (Doc. 129 ¶¶ 11-12.) At the time Deputies
 2     Shall and Macklin arrived on the scene, they did not have any information about the reason
 3     the Mesa officers were detaining Plaintiff; they only knew that Mesa officers were trying
 4     to detain him and he was actively resisting. (Doc. 107 ¶ 13.)
 5            B.     Discussion
 6            Defendants Shall and Macklin argue that they are entitled to summary judgment
 7     because they did not violate Plaintiff’s Fourth Amendment rights and they are entitled to
 8     qualified immunity
 9                   1.     Defendant Shall
10            Based on the video from Defendant Shall’s body camera, he did not use any force
11     in the interaction with Plaintiff. Defendant Shall arrived on the scene, witnessed Plaintiff
12     actively resisting Defendants Pew and Rozema’s attempts to handcuff him, and
13     immediately began supervising the driver of the vehicle. Although Defendant Shall was
14     standing near the altercation, his attention was focused on the driver of the vehicle. Under
15     the totality of circumstances, there is no evidence that Defendant Shall had sufficient
16     information from which he could conclude that he should intervene in an excessive use of
17     force. Summary judgment will be granted in favor of Defendant Shall as to the Fourth
18     Amendment claim.
19                   2.     Defendant Macklin
20            Defendant Macklin arrived after Plaintiff was on the ground and Defendants Pew
21     and Rozema were trying to gain control of him. Macklin witnessed Plaintiff failing to
22     follow the other officers’ orders and actively resisting arrest. Macklin did not know why
23     Plaintiff was being arrested, but he reasonably could conclude that Plaintiff’s crime was
24     severe given his level of resistance. The Court’s discussion of the remaining two Graham
25     factors as applied to the conduct of Pew and Rozema applies equally to Macklin, as does
26     its conclusion that the law did not clearly show that the amount of force used was excessive.
27     Summary judgment will be granted in favor of Macklin on the basis of qualified immunity.
28     ///



                                                  - 12 -
     Case 2:20-cv-00385-DGC-CDB Document 133 Filed 03/11/21 Page 13 of 13




 1           IT IS ORDERED:
 2           (1)     The reference to the Magistrate Judge is withdrawn as to the Motion for
 3     Summary Judgment on Behalf of Defendants Aaron Pew and Jacob Rozema (Doc. 55),
 4     Defendants Shall and Macklin’s Motion for Summary Judgment (Doc. 106), and Plaintiff’s
 5     Motion to Clarify Exhibits (Doc. 131).
 6           (2)     Plaintiff’s Motion to Clarify Exhibits (Doc. 131) is denied as moot.
 7           (3)     The Motion for Summary Judgment on Behalf of Defendants Aaron Pew and
 8     Jacob Rozema (Doc. 55) is granted.
 9           (4)     Defendants Shall and Macklin’s Motion for Summary Judgment (Doc. 106)
10     is granted.
11           (5)     This action is terminated with prejudice. The Clerk of Court must enter
12     judgment accordingly.
13           Dated this 11th day of March, 2021.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 - 13 -
